Case 17-06173        Doc 53     Filed 02/20/19     Entered 02/20/19 15:47:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 06173
         Jonathan Essman Martinez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/01/2017.

         2) The plan was confirmed on 08/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/16/2018.

         5) The case was Dismissed on 08/06/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06173             Doc 53         Filed 02/20/19      Entered 02/20/19 15:47:23                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $4,469.70
           Less amount refunded to debtor                                  $192.00

 NET RECEIPTS:                                                                                              $4,277.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,910.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $181.44
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,091.44

 Attorney fees paid and disclosed by debtor:                            $90.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      2,039.00            NA              NA            0.00       0.00
 Advocate Health Care                      Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured      1,813.00       1,779.15        1,779.15           0.00       0.00
 American InfoSource LP as agent for Direc Unsecured           0.00        903.16          903.16           0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        781.66          781.66           0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        705.64          705.64           0.00       0.00
 Aurora Public Library                     Unsecured          62.00           NA              NA            0.00       0.00
 Capital One Auto Finance                  Unsecured     11,447.00     11,618.28        11,618.28           0.00       0.00
 City of Chicago Department of Revenue     Unsecured         260.00        317.20          317.20           0.00       0.00
 COMED                                     Unsecured         636.00           NA              NA            0.00       0.00
 Commenity/Roomplce                        Unsecured         203.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         440.00      1,008.03        1,008.03           0.00       0.00
 Dreyer Medical Clinic SC                  Unsecured          12.00           NA              NA            0.00       0.00
 IL Institute Pediatric Cardiology         Unsecured         203.00        194.85          194.85           0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00      8,458.63        8,458.63        104.11        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        116.66          116.66           0.00       0.00
 Illinois Dept of Revenue 0414             Priority          558.00        985.58          985.58          12.13       0.00
 Illinois Tollway                          Unsecured      1,500.00            NA              NA            0.00       0.00
 Internal Revenue Service                  Priority       7,464.00       5,688.59        5,688.59          70.02       0.00
 Internal Revenue Service                  Unsecured           0.00      1,582.05        1,582.05           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured           0.00      1,813.79        1,813.79           0.00       0.00
 PayPal Credit                             Unsecured         995.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         495.00        495.48          495.48           0.00       0.00
 Portfolio Recovery Associates             Unsecured      1,131.00       1,131.01        1,131.01           0.00       0.00
 Quest Diagnostics                         Unsecured      1,300.00            NA              NA            0.00       0.00
 Santander Consumer USA                    Unsecured     22,799.00            NA              NA            0.00       0.00
 Short Term Loans, LLC                     Unsecured      3,700.00            NA              NA            0.00       0.00
 Siovhan Oliver                            Priority       4,662.00            NA              NA            0.00       0.00
 SYNCB/Pep Boys                            Unsecured      1,065.00            NA              NA            0.00       0.00
 Synchrony Bank                            Unsecured           0.00      2,248.08        2,248.08           0.00       0.00
 United States Dept Of Education           Unsecured      2,044.00       2,058.80        2,058.80           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06173                Doc 53   Filed 02/20/19    Entered 02/20/19 15:47:23               Desc       Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim        Claim        Principal       Int.
 Name                                    Class    Scheduled      Asserted     Allowed         Paid          Paid
 Village of Dolton                    Unsecured         100.00           NA           NA            0.00        0.00
 Village of Stone Park                Unsecured         100.00           NA           NA            0.00        0.00
 WFDS                                 Unsecured      5,396.00            NA           NA            0.00        0.00
 Will County Circuit Court            Unsecured         489.00           NA           NA            0.00        0.00
 Wollemi Acquisitions LLC             Unsecured           0.00    15,315.55     15,315.55           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim          Principal                Interest
                                                                 Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00                $0.00               $0.00
       Mortgage Arrearage                                          $0.00                $0.00               $0.00
       Debt Secured by Vehicle                                     $0.00                $0.00               $0.00
       All Other Secured                                           $0.00                $0.00               $0.00
 TOTAL SECURED:                                                    $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $8,458.63             $104.11                 $0.00
        Domestic Support Ongoing                                  $0.00               $0.00                 $0.00
        All Other Priority                                    $6,674.17              $82.15                 $0.00
 TOTAL PRIORITY:                                             $15,132.80             $186.26                 $0.00

 GENERAL UNSECURED PAYMENTS:                                 $42,069.39                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                               $4,091.44
           Disbursements to Creditors                                 $186.26

 TOTAL DISBURSEMENTS :                                                                              $4,277.70




UST Form 101-13-FR-S (9/1/2009)
Case 17-06173        Doc 53      Filed 02/20/19     Entered 02/20/19 15:47:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
